DETAILED ACTION
This Office Action incorporates an Examiner's Amendment, a Rejoinder, and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 7/19/2021 has been entered and made of record.

The Applicant has canceled claim(s) 2 and 12.
The Applicant has included newly added claim(s) 22-23.
The application has pending claim(s) 1, 3-11, and 13-23.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Moshe Guttmann on October 1, 2021.
	The application has been amended as follows:
	For claim 1 on page 2 of Applicant’s Amendment after Non-Final dated 7/19/2021:
	1.  Please replace -- environment; -- at line 9 with “environment, wherein the ambient noise information includes a distribution of noise levels;”.


	For claim 8 on pages 3-4 of Applicant’s Amendment after Non-Final dated 7/19/2021:
	1.  Please replace -- environment; -- at line 4 with “environment, wherein the ambient noise information includes a distribution of noise levels;”.
2.  Please replace -- to the examples; and generating -- at lines 7-8 with “to the examples; using a statistical distance between the distribution of the noise levels and a distribution corresponding to an example of the plurality of examples to assign weight to the example; and generating”.

	For claim 21 on page 5 of Applicant’s Amendment after Non-Final dated 7/19/2021:
	1.  Please replace -- environment; -- at line 6 with “environment, wherein the ambient noise information includes a distribution of noise levels;”.
2.  Please replace -- to the examples; and generating -- at lines 9-10 with “to the examples; using a statistical distance between the distribution of the noise levels and a distribution corresponding to an example of the plurality of examples to assign weight to the example; and generating”.

For claim 22 on pages 5-6 of Applicant’s Amendment after Non-Final dated 7/19/2021:
	1.  Please cancel claim 22.

	For claim 23 on page 6 of Applicant’s Amendment after Non-Final dated 7/19/2021:
	1.  Please replace -- of claim 22 -- at line 1 with “of claim 21”.
















Election/Restrictions [Rejoinder]
Claims 1, 3-11, 13-21, and 23 are allowable. The restriction requirement among species I and II, as set forth in the Office action mailed on 10/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/16/2020 is withdrawn.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-11, 13-21, and 23 (now renumbered as 1-20, for issue) are allowed.
Independent claim 8 (now renumbered as claim 7, for issue) respectively recites the limitations of: using the scene information to assign weights to the plurality of examples based on ambient noise corresponding to the examples; using a statistical distance between the distribution of the noise levels and a distribution corresponding to an example of the plurality of examples to assign weight to the example; and generating an inference model based on the plurality of examples and the weights.
Similarly, independent claims 1 (now renumbered as claim 1, for issue) and 21 (now renumbered as claim 19, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Chilimbi et al (US 2015/0324690 A1, as applied in previous Office Action) discloses generate/modify the model to reflect the calculated weights using the images depicting objects.  However, Chilimbi does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 1, 2021